Citation Nr: 1611708	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  15-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2005, for grant of service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right lower extremity, and if so whether service connection should be granted.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left lower extremity, and if so whether service connection should be granted.

5.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right upper extremity, and if so whether service connection should be granted.

6.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left upper extremity, and if so whether service connection should be granted.

7.  Entitlement to service connection for renal cysts and/or lesions, to include incontinence.

8.  Entitlement to service connection for diplopia.

9.  Entitlement to service connection for left ventricular hypertrophy.

10.  Entitlement to increased evaluation for the service-connected diabetes mellitus, initially rated as 10 percent disabling from February 25, 2005 to July 29, 2008; as 20 percent disabling from July 29, 2008 to January 1, 2016; and, as 10 percent disabling from January 1, 2016.

11.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound. 


REPRESENTATION

Veteran represented by:	Kenneth Wagoner, Attorney 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel






INTRODUCTION

The Veteran served on active duty from February 1956 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted service connection for diabetes mellitus (DM) type 2 and assigned an initial disability rating of 10 percent effective from August 31, 2009, and assigned a rating of 20 percent effective from August 25, 2010.  The Veteran appealed both the effective date of service connection and the initial rating assigned.  During the course of the appeal, the RO granted an earlier effective date of service connection of February 25, 2005, and also reduced the disability rating for DM to 10 percent effective from January 1, 2016.  The Board has characterized the issues on the title page to comport with these developments. 

Also on appeal is a RO rating decision issued in September 2012 that denied the service connection issues cited on the title page and also denied SMC.  The RO's decision denied reopening a previously-denied claim seeking service connection for PTSD but reopened previously-denied claims seeking service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, and denied those claims on the merits.  Even though the RO reopened the claims for peripheral neuropathy, the Board must first determine if claims were properly reopened (i.e., if new and material evidence was actually received), and may only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized the peripheral neuropathy claims as "new and material evidence" issues on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's original request for service connection for diabetes mellitus was received by VA on February 25, 2005.

2.  The Veteran's claim of entitlement to service connection for PTSD was denied by a rating decision in June 2009; the Veteran did not appeal and the rating decision became final.

3.  Evidence received since June 2009 is cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD.     

4.  The Veteran's original request for service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities was denied by rating decisions in September 2005 and again in June 2009; the Veteran did not appeal those decisions and they became final.

5.  Evidence received since June 2009 relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities.

6.  The Veteran is presumed to have been exposed to herbicides during service; his peripheral neuropathy became manifest many years after discharge from service and is not shown to be otherwise related to service or to be due to or aggravated by his service-connected diabetes mellitus.

7.  The Veteran does not have cardiovascular-renal disease that was incurred in or is otherwise etiologically related to service, and neither his left ventricular hypertrophy nor his renal/bladder dysfunction with incontinence is due to or aggravated by his service-connected diabetes mellitus.

8.  The Veteran does not have diplopia that was incurred in or aggravated by service or due to or aggravated by his service-connected diabetes mellitus.
9.  From February 25, 2005, to July 29, 2008, the Veteran's diabetes mellitus was managed by restricted diet only.

10.  From July 29, 2008, to January 1, 2016, the Veteran's diabetes mellitus was managed by oral hypoglycemics and restricted diet.  

11.  From January 1, 2016, the Veteran's diabetes mellitus has been manifested by restricted diet only. 

12.  The Veteran does not need the regular aid and attendance of another person due to his service-connected disabilities, is not substantially confined to his dwelling and the immediate premises due to service-connected disabilities, and does not   have a single service-connected disability rated at 100 percent plus other service-connected disabilities rated at 60 percent or more.


CONCLUSIONS OF LAW

1.  The requirements to show entitlement to an effective date earlier than February 25, 2005, for grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  New and material evidence to reopen a previously-denied claim of service connection for PTSD has not been received, and the requirements to reopen the claim have accordingly not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence to reopen previously-denied claims of service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities has been received, and the requirements to reopen those claims have accordingly been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The requirements for entitlement to service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

5.  The requirements for entitlement to service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

6.  The requirements for entitlement to service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

7.  The requirements for entitlement to service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

8.  The requirements for entitlement to service connection for renal cysts and/or lesions, to include incontinence, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

9.  The requirements for entitlement to service connection for diplopia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

10.  The requirements for entitlement to service connection for left ventricular hypertrophy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

11.  The requirements for increased evaluations in excess of 10 percent from February 25, 2005 to July 29, 2008; 20 percent from July 29, 2008 to January 1, 2016; and 10 percent from January 1, 2016 for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.120 including Diagnostic Code 7913 (2015).
12.  The requirements to establish entitlement to SMC for aid and attendance by another person or housebound status have not been met.  38 U.S.C.A. §§ 1114(l) (West 2014); 38 C.F.R. § 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice in regard to service connection and to reopening of a previously-denied claim (new and material evidence) was provided in August 2010, July 2011 and June 2012.  The Veteran had an ample opportunity to respond prior to the issuance of the rating decisions on appeal.  The issues of entitlement to earlier effective date and increased initial rating arise from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  
Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, private treatment records, VA treatment records and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  

The Veteran has been afforded appropriate VA examinations in support of his claims herein adjudicated.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he has declined such a hearing.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Effective Date of Service Connection

The April 2012 rating decision on appeal granted service connection effective from August 31, 2009.  The RO recently issued a rating decision in June 2015 that granted an earlier effective date of February 25, 2005, for service connection.  The Veteran has continued his appeal, apparently seeking an earlier date of service connection.

The effective date for an award of service connection for claims received within   one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  

In this case, the Veteran was diagnosed with diabetes mellitus in 1999.  However, his original claim for service connection was received by VA on February 25, 2005, and he has been granted service connection effective from that date.  The file contains no indication he had ever filed a claim with VA before February 2005.  There is accordingly no basis under the regulation on which an earlier effective date can be considered.  His claim must accordingly be denied as a matter of law.

Request to Reopen a Previously-Denied Claim

Generally, in order to prove entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
 
PTSD

The RO originally denied service connection for PTSD in a rating decision issued in June 2009.  The Veteran did not appeal and did not submit material evidence within the appeal period.  The rating decision is accordingly final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

The June 2009 rating decision specifically denied service connection for PTSD based on a determination that the in-service stressor reported by the Veteran (having witnessed the death of a shipmate at sea) had not been verified.  

Evidence of record at the time of the June 2009 rating decision included the following.  (1) Service medical and personnel records.  (2) The Veteran's account of having witnessed the accidental death of his shipmate EDH on the flight deck of the USS Ticonderoga in approximately December 1957.  (3) The Veteran's account of having been on the ground in Vietnam in 1959 and assisting to pick up the bodies of American advisors in body bags.  (4) VA mental health treatment records showing diagnosis of PTSD and major depressive disorder (MDD).  (5) Response through the Personnel Information Exchange System (PIES) that the Veteran's reported in-service stressor regarding the death of EDH could not be researched by the service department.  (6) February 2009 Memorandum for Record stating the Service Department had researched deck logs for USS Ticonderoga but could not verify the Veteran's reported stressor.  (7) Report from the Joint Services Records Research Center (JSRRC) stating that the Navy Casualty Operations Branch was unable to verify the Veteran's reported stressor.  

Evidence received since June 2009 includes the following.  (1) VA outpatient treatment records showing continued treatment for PTSD symptoms.  (2) In June 2010 and October 2010 the Veteran submitted statements reiterating having witnessed shipmate EDH killed by a whirling aircraft propeller; he also reported having been buffeted by winds and blown off the flight deck on numerous occasions.  (3) VA PTSD examination in July 2012 in which the examiner stated the Veteran's reported stressor of having witnessed the death of EDH was sufficient to diagnose PTSD; no other diagnosis was rendered.  (3) A VA outpatient psychiatric note in September 2013 shows current diagnosis of PTSD, depression not otherwise specified (NOS) due to chronic pain and anxiety disorder NOS, with endorsement that PTSD is due to seeing "horrible things including his friends cut in half in front of him."

The Board finds the evidence received since June 2009 does not relate to a previously unestablished element of service connection.  The continued diagnosis of PTSD is not material, since such diagnosis was previously of record.  The Veteran has not asserted a new, verifiable stressor; he has continued to recount the previously reported stressor relating to the death of shipmate EDH but his assertion in that regard is redundant of the previously-considered account and is thus not new.  The Board acknowledges the September 2013 psychiatric note that asserts a relationship between the diagnosed PTSD and service, but whereas the Veteran continues to have no verified in-service stressor the clinician's opinion is not material to the reopening of the claim.

In sum: service connection for PTSD was previously denied based on a determination that the Veteran had not provided a service-related stressor that could be corroborated.  The Veteran has presented no new and material evidence addressing that determination or otherwise relating to an unestablished fact required to show entitlement to service connection.  Under these circumstances, the Board must conclude that new and material evidence has not been received and the claim for service connection cannot be reopened.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Peripheral Neuropathy

The RO originally denied service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities by a rating decision in September 2005, and the denial of service connection was continued by a rating decision in June 2009.  The Veteran did not appeal either of these rating decisions, which accordingly became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond, 659 F.3d 1362; Buie, 24 Vet. App. 242, 251-52. 

The Veteran's claim was originally denied because diabetes mellitus, the underlying disability for which secondary service connection for peripheral neuropathy was based, was not a service-connected disability at the time.  Since then, the Veteran was granted service connection for diabetes mellitus by a rating decision in April 2012.  Accordingly, an element required for secondary service connection that was not previously present - evidence of a service-connected disability - has been added to the file, and reopening of the claims is warranted.  The Veteran's appeal is granted to that extent. 
 
Entitlement to Service Connection

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously on active duty for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran is shown to have been presumptively exposed to herbicides during service; in that regard, he has been granted service connection for diabetes mellitus as presumptively due to herbicide exposure.  A veteran who was exposed to herbicides may similarly be entitled to presumptive service connection for early-onset peripheral neuropathy that became manifest to a compensable degree (10 percent disabling or more) within one year after the last exposure to herbicides.  38 C.F.R. §§  3.307(a)(6)(ii); 3.309(e).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Service Connection for Peripheral Neuropathy

Service treatment records (STRs) show that in all medical examinations the Veteran's neurological system, upper and lower extremities and feet were noted as normal.

Electromyography (EMG) reports from Austin Diagnostic Clinic in March 1994 show an impression of peripheral neuropathy affecting both the motor and sensory nerves, possibly due to old radiculopathy; a treatment note by the neurologist states that the cause of the Veteran's mild peripheral neuropathy was not known at that time.  

A subsequent treatment note by Austin Diagnostic Clinic in June 1995 states the Veteran had presented with diplopia plus weight loss; these symptoms in a chronic smoker suggested lung cancer, possibly metastatic to the brain, which could also account for his peripheral neuropathy.

The Veteran had a private neurosurgery examination in November 2001 in which the surgeon noted an impression of peripheral neuropathy possibly related to tobacco abuse and diabetes.  The neurosurgeon stated he saw no mechanical compression of the spinal cord or peripheral nerves whatsoever and that surgical intervention would accordingly not relieve the Veteran's complaints.  

The Veteran had a neurological examination at Scott & White outpatient clinic in February 2002 in which the examiner noted a several-year history of progressive symmetric sensory disturbance starting in the lower extremities and progressing to the upper extremities, of undermined etiology.  There was no neuropathic pain or associated weakness.  The examiner noted the Veteran to be mildly diabetic, controlled with diet alone, and stated that the clinical findings were not typical of diabetic neuropathy.  A previous neurologist had opined that the Veteran's neuropathy was congenital, but the Veteran asserted that his neuropathy began as an adult.    

A nerve conduction study in June 2002 showed peripheral polyneuropathy in the right upper and right lower extremities.  Also in June 2002 the Veteran presented to Dr. Clark Craig to establish himself as a new patient and reported having had onset of peripheral neuropathy in 1995; Dr. Craig noted an impression of peripheral neuropathy, etiology not clear.
 
A February 2005 Statement of Attending Physician states the Veteran had severe polyneuropathy as well as mild diet-controlled diabetes.

In a treatment note dated in May 2008 a VA neurosurgeon stated the Veteran had gradual deterioration peripheral neuropathy.  The Veteran had a longstanding lumbosacral spine disorder dating to the 1970s, with three operations, and now had cervical spondylosis as well.  The surgeon stated that the Veteran's spinal cord looked so small that he was probably having some sort of degenerative condition of his peripheral and central nervous system, but he had nothing that could be helped by surgical intervention.

The file contains a Physician's Statement signed in July 2008, by Dr. K. Bhandeni.  The statement asserts by checkmark that the Veteran has had neurological symptoms since April 1994 that are directly related to DM.  A similar statement was signed in March 2010 by a physician whose name is illegible.

The Veteran had a VA diabetes mellitus examination in August 2012.  The examiner stated the Veteran has never been diagnosed with diabetic neuropathy.  The examiner stated the Veteran does have neuropathy, but such neuropathy is not secondary to diabetes mellitus.  The examiner cited the timeline and also the nature of the Veteran's complaint, which includes numbness from the hips to the feet and from the elbows to the hands as distinct from the stocking-and-glove pattern that is characteristic of diabetic neuropathy.  

A VA neurologist in November 2012 noted impression of peripheral neuropathy with autonomic features and recommended that the Veteran be referred for external evaluation by a neuromuscular specialist.

The Veteran presented to the VA outpatient clinic for neurological consult in March 2013.   He reported onset of peripheral neuropathy in the early 1990s, perhaps 1992, with numbness and tingling in the arms and legs.  His symptoms had progressively worsened since then, but no etiology had been determined.  The neurologist's impression was peripheral neuropathy of unclear etiology; however, the Veteran had these symptoms before he ever had any problems with blood glucose, and in fact per the Veteran's reported history he has hypoglycemia rather than diabetes.

The Veteran had a VA medical examination in May 2015.  Confusingly, the examiner endorsed by checkmark that the Veteran has been diagnosed with diabetic neuropathy, but she also stated the Veteran does not appear to have diabetes mellitus at all and stated that the Veteran's neuropathy pre-dated the single instance of elevated glucose that was the apparent basis for diagnosis of diabetes in 1995.  The examiner also stated the Veteran has significant causes for radiculopathy that affect the dermatome patterns from the spinal cord to distal sites, whereas diabetic neuropathy generally affects distal dermatomes and progresses to proximal.  Further, the Veteran's neuropathy preceded the single elevated glucose level in 1995 that resulted in diagnosis of diabetes.  

The evidence of record demonstrates that the Veteran has a disorder manifested by peripheral neuropathy.  However, peripheral neuropathy is not shown to have been incurred in service or for many years after discharge from service, so "early onset" peripheral neuropathy is not shown.  The VA examinations cited above state the Veteran's neuropathy is not diabetic in nature due to both the onset of the disorder (which preceded diabetes mellitus) and the characteristics of the disorder (which does not resemble the stocking-and-glove, extremities-to-core nature of diabetic neuropathy).  Further, the most probative medical opinions of record state that the Veteran's diabetes has not aggravated the Veteran's peripheral neuropathy beyond the normal course of the disease. 

The Board acknowledges the November 2001 surgeon, July 2008 Physician's Statement by Dr. Bhandeni, and the March 2010 statement by the unidentified physician to the effect that the Veteran has neurological symptoms that are directly related to DM.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; as true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the opinions expressed by the surgeon, Dr. Bhandeni, and the unidentified physician are contradicted by the VA medical examinations of record.  Thus, Board must determine the probative value of the conflicting medical opinions.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Board finds in this case that the opinions of the surgeon, Dr. Bhandeni, and the unidentified physician are of lower probative value than the opinions of the VA examiners.  The surgeon, Dr. Bhandeni, and the other physician did not identify the nature of the neurological symptoms cited, nor did they provide any clinical rationale or basis for their statements.  In that regard, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board places greater probative value on the examination reports, which provide medical opinions based on clinical observation and upon review of the Veteran's medical file.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.

The Veteran has asserted his personal opinion that his claimed neuropathy is related to his diabetes mellitus.  However, numerous medical providers have characterized the Veteran's neuropathy as being of "unclear" etiology.  Accordingly, the question of whether the neuropathy is related to service or to a service-connected disability is a complex medical question that is not within the Veteran's competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the evidence and analysis above the Board finds the Veteran's claimed peripheral neuropathy of the bilateral upper and bilateral lower extremities is not related to service and is not secondary to the service-connected diabetes mellitus. Accordingly, the criteria for service connection are not met and the claims must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Service Connection for Renal Cysts/Lesions and Incontinence

STRs show that the Veteran's genitourinary (G-U) system was characterized as "normal" in an enlistment examination in February 1956, in a reenlistment physical examination in November 1958 and in an integration program examination in June 1960.  The Veteran's separation examination in November 1964 characterized the G-U system as "abnormal" due to relaxed right inguinal ring, with no definite herniation felt and not considered disabling (NCD).  The Veteran had surgery for left hernia repair and varicocele in November 1960, but there is no indication in STR of a renal disorder or of incontinence problems during service.

The file contains a Physician's Statement signed in July 2008, by Dr. K. Bhandeni.  The statement asserts by checkmark that the Veteran has had renal symptoms since January 2008 that are directly related to DM.  A similar statement was signed in March 2010 by a physician whose name is illegible.

The Veteran presented to the VA clinic in January 2009 complaining of left lower quadrant (LLQ) discomfort and hematochezia.  Ultrasound of the right upper quadrant (RUQ) in relevant part showed a parapelvic cyst versus hydronephrosis in the right kidney.  Intravenous pyelogram (IVP) showed a right kidney cyst, a right duplex collecting system with two ureters that anastomosed prior to insertion into the urinary bladder, and an apparent lipomatosis involving the renal pelvis of both kidneys.  Magnetic resonance imaging (MRI) showed bilateral hydronephrosis, bilateral renal cysts and cyst with some debris versus small mixed solid and cyst lesion in the right kidney.

The Veteran had a VA medical examination in August 2012.  The examiner noted the Veteran uses pads for urinary incontinence that was due to obstructed flow with leakage.  The examiner noted current or previous diagnosis of renal cysts and renal lesions dating from the 1990s, but stated the Veteran does not have diabetic nephropathy or renal dysfunction secondary to diabetes.  He also indicated by checkmark that the Veteran does not have renal disease that is permanently aggravated by his diabetes mellitus.  Also, on review of the literature the examiner was unable to find an association between diabetes and the Veteran's incontinence secondary mostly to neck problems and surgery or to the cysts and lesions.

The Veteran had a diabetes mellitus examination in May 2015 in which the examiner stated the Veteran's diabetes mellitus had not caused or aggravated any secondary disorders.  Also, the examiner stated that the Veteran's incontinence is more likely related to his degenerative disc disease than to diabetes.  The examiner noted that the sphincter muscle of the bladder is controlled by voluntary nerves originating in the lower portion of the spinal cord and ending in the cauda equina.  A lesion, a central disc prolapse, or spondylolisthesis may result in bladder dysfunction.  Also, the Veteran does not have prostate issues that are known to cause bladder incontinence.  It is therefore likely that the Veteran's urinary incontinence is a result of his disability of the spine.

Concurrent with the VA examination in May 2015 cited above the Veteran had a VA CT scan of the abdomen that in relevant part showed bilateral renal cysts, right larger than left, and no evidence of current hydronephrosis.  The urinary bladder and prostate were normal.

The evidence of record shows the Veteran to have current renal cysts and lesions and to have urinary incontinence.  The evidence of record does not show, and the Veteran does not assert, that these symptoms began during service or that he had a cardiovascular-renal disorder within the presumptive period after separation from service.  The Veteran has asserted his personal belief that his symptoms are associated with his service-connected diabetes mellitus, but his belief is contradicted by the opinions of the VA examiners cited above.  The Board finds the opinion of multiple medical examiners to be more probative of the etiology of the disorder than the lay opinion of the Veteran.  Jandreau, 492 F.3d 1372; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board acknowledges the Physician's Statements by Dr. Bhandeni and by the unidentified physician to the effect that the Veteran has renal symptoms that are directly related to DM.  The Board finds these statements lack probative value because the nature of such neurological symptoms is not identified, nor is there any clinical rationale provided for the statements.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  The Board places greater probative value on the examination reports, in which the medical opinion is based on clinical observations as well as review of the Veteran's medical file.  

Based on the evidence and analysis above the Board finds the Veteran's claimed renal cysts and lesion, including incontinence, is not related to service and is not secondary to the service-connected diabetes mellitus.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014). Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


Service Connection for Diplopia

STRs show that in all medical examinations the Veteran's eyes were noted as normal.

A treatment note by Austin Diagnostic Clinic in June 1995 states the Veteran had presented with diplopia plus weight loss; these symptoms in a chronic smoker suggested lung cancer, possibly metastatic to the brain.  

The Veteran had a comprehensive examination at Austin Diagnostic Clinic in October 1999 in which the examiner noted the Veteran to have a history of hypothyroidism with Graves' disease resulting in diplopia.  The clinical impression was history of Graves' disease with thyroid ophthalmopathy.  Similarly, a neurosurgery consult in November 2001 noted history of double vision (diplopia) with Graves' disease.

The file contains a Physician's Statement signed in July 2008, by Dr. K. Bhandeni.  The statement asserts the Veteran has had visual symptoms since June 1995 that are directly related to DM.  A similar statement was signed in March 2010 by a physician whose name is illegible.

The Veteran had a VA general medical examination in August 2012.  The examiner stated the Veteran does not have diabetic retinopathy, and he indicated by checkmark that the Veteran does not have an eye disease that is permanently aggravated by his diabetes mellitus.  

The Veteran also has a specialized VA eye examination in August 2012.  The examiner diagnosed diplopia related to exotropia, with onset status post strabismus surgery in 1995. 

The Veteran had a VA optometry consult in December 2014 in which the examiner stated the Veteran did not have diabetic retinopathy.  The optometrist's assessment in relevant part was vertical diplopia secondary to postoperative status (versus preexisting strabismus) status post strabismus surgery in September 1995.
The Veteran had a diabetes mellitus examination May 2015 in which the examiner stated the Veteran's diabetes mellitus had not caused or aggravated any secondary disorders.  

The evidence of record demonstrates the Veteran has diplopia, but there is no indication of diplopia in service.  The medical treatment notes consistently attribute the Veteran's diplopia to Graves' disease, a nonservice-connected thyroid disorder, and/or to exotropia associated with strabismus surgery many years after discharge from service.  Further, the VA medical examiners cited above have stated an opinion that the Veteran does not have an eye disease that is due to or aggravated by his diabetes mellitus; in that regard, he is not diagnosed with diabetic retinopathy.  In sum, the probative medical evidence does not show an eye disease that is related to service or to the service-connected disability.

The Board acknowledges the Physician's Statements by Dr. Bhandeni and by the unidentified physician to the effect that the Veteran has visual symptoms that are directly related to DM.  The Board finds these statements lack probative value because the nature of such visual symptoms is not identified, nor is there any clinical rationale provided for the statements.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  The Board places greater probative value on the examination reports, which provide medical rationale based on clinical observation.  

Based on the evidence and analysis above the claim must be denied.  Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Service Connection for Left Ventricular Hypertrophy

STRs show that in an enlistment examination in February 1956 and a reenlistment physical examination in November 1958 the Veteran's heart was normal.  However, in an integration program examination in June 1960 the Veteran was noted to have a grade I systolic heart murmur not considered disabling (NCD).  Separation examination in November 1964 again showed the heart as normal.  There is no indication of cardiac complaints in service.

In a Statement in Support of Claim dated in August 2012 the Veteran reported having had chest pains in April 1965, shortly after separation from service.  He asserted having had the problem continuously from 1965 until the present.

The Veteran had a pre-operative evaluation at Scott & White outpatient clinic in August 2002, prior to scheduled shoulder surgery.  The surgeon had requested cardiovascular evaluation.  The Veteran was noted to smoke two packs of cigarettes per day.  His medical history included recurrent chest pain with multiple work-ups, none of which were conclusive for coronary disease; however, the Veteran had been previously catheterized "at least twice."  No current cardiac disease was noted on examination.  Electrocardiogram (EKG) was performed, and was normal.    

The file contains a Physician's Statement signed in July 2008, by Dr. K. Bhandeni.  The statement asserts the Veteran has had cardiovascular symptoms since June 1960 that are directly related to DM.  A similar statement was signed in March 2010 by a physician whose name is illegible.

The Veteran had a VA medical examination in August 2012 in which he complained of recurring sudden-onset left anterior chest pain for which medical providers had been unable to determine a cause; cardiac catheterizations in the past had been negative.  The examiner diagnosed left ventricular hypertrophy, per current echocardiogram showing ejection fraction of 60 percent (concurrent EKG was normal), but stated the Veteran does not have a heart condition secondary to his diabetes mellitus; he also indicated by checkmark that the Veteran does not have a cardiac condition that is permanently aggravated by his diabetes mellitus.  Also, the Veteran specifically does not have ischemic heart disease, for which service connection could be established as presumptively related to herbicide exposure.  

The Veteran had a VA cardiology consult in November 2012 due to his complaint of left-side chest pain which had been recurrent for many years.  The Veteran stated he had never had a heart attack to his knowledge and that diagnostics had been normal.  The Veteran reported syncope that appeared to be due to hypotension.  EKG was performed and was within normal except for some normal sinus arrhythmia.  Previous echocardiograms had shown ventricular hypertrophy.  The cardiologist stated that workup should be done to rule out coronary artery disease due to the Veteran's risk factors including his age and his history of smoking.  The cardiologist's final diagnosis was rule out atherosclerotic heart disease. 

The Veteran had a VA medical examination in May 2015 in which he reported having had a "heart problem" since service, including left-sided chest problems including his shoulder (rotator cuff repair).  He reported that five catheterizations over the years had been normal.  The examiner noted that the Veteran's claims file shows normal EKGs with occasional premature atrial contraction in 2002 and 2003 but no indication of cardiac disease.  The examiner stated the Veteran does not have a current or past diagnosis of heart condition, although tricuspid valvular insufficiency was shown by current echocardiogram which showed left ejection fraction of 45 percent (concurrent EKG was normal).  There was also evidence of tachycardia.  The examiner stated the Veteran does not have ischemic heart disease and does not have any factors related to diabetes.  As regards the claimed left ventricular hypertrophy, the examiner stated that the condition is not likely caused by or due to the service-connected diabetes mellitus because diabetes does not lead to ventricular hypertrophy. 

The Veteran had a concurrent diabetes mellitus examination in May 2015 in which the examiner stated the Veteran's diabetes mellitus had not caused or aggravated any secondary disorders.  

The evidence of record shows the Veteran to have heart-related symptoms including left ventricular hypertrophy and tachycardia, but there is no medical diagnosis of an actual heart disease for which service connection can be considered on either a direct or secondary basis.  He did not have a diagnosed heart disease or disorder in service or to a compensable degree within the presumptive period after separation from service.  As demonstrated in numerous treatment notes, the Veteran has undergone catheterizations and other diagnostics such as EKGs and echocardiograms that have not resulted in a definitive diagnosis of heart disease; he specifically does not have congestive heart disease, ischemic heart disease or history of heart attacks.  As regards the claimed ventricular hypertrophy symptoms, the most probative medical evidence of record is the VA examiners' opinion shows that such symptoms are not due to or aggravated by the service-connected diabetes mellitus.   

The Board acknowledges the Physician's Statements by Dr. Bhandeni and by the unidentified physician to the effect that the Veteran has cardiovascular symptoms that are directly related to DM.  The Board finds these statements lack probative value because the nature of such cardiovascular symptoms is not identified, nor is there any clinical rationale provided for the statements.  The Board places greater probative value on the examination reports, which provide medical rationale based on clinical observation.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.

Based on the evidence and analysis above the claim must be denied.  Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Evaluation of Diabetes Mellitus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus (DM) disability is rated under the criteria of 38 C.F.R. § 4.120 (diseases of the endocrine system), DC 7913 (diabetes mellitus).  The rating criteria in relevant part are as follows.  A rating of 10 percent is assigned for DM that is manageable by restricted diet only.  A rating of 20 percent is assigned for DM requiring insulin and restricted diet; or, oral hypoglycemic and restricted diet.  A rating of 40 percent is assigned for DM requiring insulin, restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).  A rating of 60 percent is assigned for DM requiring insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for DM requiring more than one daily injection of insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to the DC states to evaluate compensable complications of DM separately  unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process.  Note (2) states the when DM has been conclusively diagnosed do not request a glucose tolerance test solely for rating purposes.

"Regulation of activities," as required to support a 40 percent rating, means that it is medically necessary for the claimant to avoid strenuous activities, both occupational and recreational.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) ("The Court holds that medical evidence is required to support this criterion of a 40% disability rating-regulation of activities.").  Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Id. at 366-67.

The plain language of DC 7913, where reciting the criterion "[r]equiring insulin" for each of the 20 percent and 40 percent ratings, clearly requires that the veteran is administered insulin.  The code does not authorize a 40 percent rating premised on the administration of another medical compound or pharmaceutical agent than the substance insulin.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

The period presently under appellate review begins February 25, 2005, the date service connection became effective.

The Veteran presented to Scott and White Clinic in February 2005 for routine follow-up.  He voiced no complaints relating to control of blood sugars, and his active medication list does not show any current hypoglycemic medications.  However, the clinician ordered a follow-up lab analysis including glucose. 

The file contains a March 2005 Statement of Attending Physician that cited diet-controlled DM, mild in severity.  An attached statement asserts the Veteran's blood sugar would occasionally hit very low points and the Veteran would have to eat lots of sweets to restore normal level. 

The Veteran presented to Scott and White Clinic in August 2005 for routine follow-up.  He again voiced no complaints relating to control of blood sugars, and his active medication list again does not show any current hypoglycemic medications.  

The file contains a Physician's Statement signed on July 29, 2008, by Dr. K. Bhandeni.  The statement asserts the Veteran has DM that requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A similar statement is of record by a physician whose name is illegible; that statement is dated in March 2010.

The Veteran had a VA housebound examination in April 2011.  The examination is silent in regard to current medications to treat DM or any functional impairment attributed to DM.

The Veteran had a VA DM examination in August 2012 in which the examiner noted the Veteran had no current DM treatment (no insulin, no oral hypoglycemics and no management by diet).  The Veteran did not need to regulate activities due to DM and he visited his DM clinician less than twice per month.  There had been no hospitalizations for hypoglycemia or ketoacidosis during the past year, and the Veteran did not have progressive unintentional weight loss attributable to DM.  The Veteran did not have diabetic complications to include retinopathy, nephropathy, peripheral neuropathy or diabetic vascular disease.  The examiner stated the Veteran's DM did not impact his ability to work.

During a VA gastroenterology consult in October 2012 the Veteran complained of chronic hypoglycemia, treated with glucose tablets.  During VA neurological consult in March 2013 the Veteran told the neurologist that he had hypoglycemia rather than actual DM.

The Veteran's VA active medications list includes glucose tablets for hypoglycemia for use as needed, prescribed in August 2014.    

In March 2015 the RO sent the Veteran a letter asking him to identify when he began taking medication for glucose control.  The Veteran responded by letter in April 2015 that he began taking over-the-counter glucose tablets in 1994 and had recently been prescribed glucose tablets by his VA provider.

The Veteran had a VA DM examination in May 2015 in which the examiner noted the Veteran's diagnosed DM is managed by restrictive diet and does not require regulation of activities.  The Veteran visits his DM clinician less than twice per month.  There had been no hospitalizations for hypoglycemia or ketoacidosis during the past year, and the Veteran did not have progressive unintentional weight loss attributable to DM.  The Veteran did not have recognized complications of DM.  The examiner stated the Veteran's DM impacts his ability to work because he must be able to check his blood sugars regularly and must also be able to eat at regular meal times.  

The examiner noted after extensive review of all clinical documents that a single physician had stated in July 1995 that the Veteran had DM, based on normal glucose, normal urinalysis, and a single hga1c of 6.3.  No other hga1c have ever been found to be above 6.3.  No glucose levels have been found to be 126 fasting consistently; these values did not meet the criteria for American Diabetic Association (ADA) guidelines to establish the diagnosis of diabetes, and a more accurate diagnosis would have been glucose intolerance.  Since July 1995 several entries in VA and non-VA medical records perpetuate the diagnosis of DM, but all his labs have been normal.  The examiner stated he had not found any evidence to support the perpetuated diagnosis of DM, even though the Veteran is already service-connected for diet-controlled DM.  In the presence of normal glucoses and normal hga1c the examiner was unable to find any secondary contributing factors to normal glucoses.  As regards regulated diet, the Veteran reported being on a controlled diet but unable to verbalize what that means.  The Veteran stated he only avoids chocolate and nuts to keep from upsetting his diverticulitis, although the Veteran's wife reported she placed the Veteran on an ADA diet in 1995.

Addressing first the period from February 25, 2005, to July 29, 2008, the Board finds the criteria for a rating higher than the currently-assigned 10 percent are not met.  All medical and lay evidence from that period indicates the Veteran's DM was managed by restricted diet.  There is no medical or lay evidence that during the period the Veteran required insulin, or that he required hypoglycemic medications, nor is there any medical evidence suggesting that the Veteran's DM required restriction of his activities.

Turning to the period from July 29, 2008, to January 1, 2016, the statements from Dr. Bhandeni and from the unidentified physician state the Veteran required oral hypoglycemics in addition to restricted diet, which satisfies the criteria for a 20 percent rating.  This is supported by the VA prescription medication list, which documents that chewable glucose tablets were provided for control of hypoglycemia.  Rating higher than 20 percent is predicated on requirement for insulin, which is not shown at any time during the course of the appeal.

Finally addressing the period from January 1, 2016, the Board finds no indication that the Veteran's DM is not adequately managed by diet alone.  In that regard, the VA examiner in May 2015 stated the Veteran does not require oral hypoglycemics, and there is no indication to the contrary in the medical record (the Veteran's VA prescription for oral glucose tablets that was recorded in August 2015 was set to expire in August 2015, and there is no indication that the prescription was renewed).  Once again there is no indication in the record that the Veteran's DM caused restriction of his activities.

Based on the evidence and analysis above the Board concludes that the requirements for increased schedular evaluation for DM have not been met.

The Board has also considered whether the Veteran's DM presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the schedular rating criteria for DM describe the Veteran's disability level and symptomatology.  The applicable diagnostic codes provide disability ratings based on the comprehensive and cumulative impact of all symptomatology associated with his condition.  See 38 C.F.R. §§ 4.104, 4.120, 4.124a.  Therefore, the schedular disability ratings assigned necessarily contemplate all associated symptomatology.  Because the rating schedule reasonable contemplates the Veteran's disability picture, the assigned schedular evaluations are accordingly adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is also no indication of a compounding effect that is not already captured by the schedular rating assigned for his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  There is, therefore, no basis for the gap-filling function of § 3.321 to achieve.  

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the course of the appeal the Veteran submitted a claim for TDIU in September 2009 asserting he was unemployed since 1985 due to service-connected hearing loss and tinnitus; the claim for TDIU was denied in January 2010.  During subsequent VA psychiatric examination in July 2012 the Veteran reported being unemployed since 1983 and stated he had lost his job on that occasion due to back problems.  The Veteran has had two VA examinations for DM; the examiner in August 2012 stated that the Veteran's DM did not cause any occupational impairment, and the examiner in May 2015 stated that the occupational impairment due to DM consisted of needing to regularly check blood glucose and to eat regular meals, which does not suggest unemployability.  Further, the Veteran has not asserted being unemployable due to DM, alone.  The Board concludes that a claim for TDIU is not raised by the rating issue on appeal.  

In sum, the Board has found that the criteria are not met for increased rating for DM.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to Special Monthly Compensation (SMC)

Special Monthly Compensation (SMC) at the "L" rate is payable for service-connected anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Loss of use of the feet will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee amputation with use of a suitable prosthetic appliance; the determination will be made on the basis of the actual remaining function.  38 C.F.R. § 3.350(a)(2).  

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions the veteran is unable to perform must be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to be in need of regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to remain in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222 (1996).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

If a veteran does not qualify for increased benefits for aid and attendance, SMC at the "S" rate may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue through his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion (a single service-connected disability rated at 100 percent), ratings of 100 percent may be based on any of the following grants of a total rating: on a schedular basis; on an extraschedular basis; on the basis of a total disability rating for service-connected disability (TDIU) if granted for a single disability; or, on the basis of a temporary total rating.

The regulations pertinent to TDIU allow VA to construe a "single service-connected disability" to include disabilities of one or both lower extremities or one or both lower extremities; disabilities resulting from a common etiology or single accident; disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric); multiple injuries incurred in action; or, multiple disabilities incurred as a prisoner of war in computing whether  a veteran meets the threshold 60-percent and 40-percent thresholds for TDIU.  38 C.F.R. § 4.16(a).  However, the United States Court of Appeals for the Federal Circuit has held that the criteria relating to TDIU are not applicable to a claim      for SMC, and that a Veteran must literally have at least one service-connected disability rated at 100 percent in order to qualify for SMC.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).     

The Veteran is presently service-connected for the following disabilities:  bilateral hearing loss, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and, diabetes mellitus, rated as 10 percent disabling.

A March 2005 physician's statement asserts the Veteran currently needed the regular aid and attendance of another person, typically his spouse and daughter, due to severe peripheral neuropathy, moderate-to-severe memory loss and mild diet-controlled diabetes mellitus.

The Veteran's spouse submitted a letter to VA in November 2008 attesting that because of his neuropathy the Veteran was unable to drive, unable to ambulate and unable to perform self-care such as feeding, dressing and bathing.  She also submitted a statement attesting that the Veteran was unable to hold objects in his hands, needed help to stand and was essentially wheelchair-bound.

A physician administered a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) in April 2011.  The physician stated the Veteran had tremors in both upper extremities that caused him to need help for all care and neuropathy of the lower extremities that confined him to a motorized wheelchair.  The physician cited the following disorders as causing the Veteran's functional impairment: neuropathy, seizure disorder, tremor and MDD.  

The Veteran had a VA aid and attendance/housebound examination in August 2012 in which the examiner stated an opinion that the Veteran is functionally housebound due to neuropathy, with renders him unable to ambulate by himself or to provide self-care.  However, the examiner stated the Veteran is not rendered helpless by his service-connected diabetes or hearing loss disabilities.   In that regard, the Veteran had a concurrent diabetes mellitus examination showing that he needed no insulin or restricted diet for control of his diabetes and did not have neuropathy, retinopathy or nephropathy/renal dysfunction secondary to diabetes.  The Veteran did not have weight loss or loss of strength due to his diabetes.  The Veteran consulted his diabetic care coordinator less than two times per month and during the past 12 months the Veteran had not been hospitalized for episodes of hypoglycemia or ketoacidosis.  

The Veteran subsequently had a VA diabetes examination in May 2015 in which his diabetes mellitus was noted to be managed by diet alone (the Veteran was unable to articulate what that meant and apparently avoided foods that would upset his diverticulosis).  As in the previous examination the Veteran consulted his diabetic care coordinator less than two times per month, and during the past 12 months the Veteran had not been hospitalized for episodes of hypoglycemia or ketoacidosis.  The Veteran again did not have weight loss or loss of strength due to his diabetes.  The examiner was unable to find evidence supporting the perpetuated diagnosis of diabetes mellitus, and stated that in the presence of normal glucoses he was unable to find any secondary contributing factors.    

The evidence of record does not demonstrate that the Veteran's service-connected diabetes mellitus, hearing loss and tinnitus are of such severity as to need the regular aid and attendance of another person or to confine the Veteran to his dwelling and immediate premises.  Further, the Veteran does not have a single service-connected disability rated at 100 percent plus other service-connected disabilities rated at 60 percent or more.  Accordingly the criteria for SMC at the "L" or "S" rate are not met.  The Veteran is shown to require aid and attendance of another person based on his peripheral neuropathy and his thoracolumbar and cervical spine disabilities, but these are not service-connected disabilities on which SMC may be based.

Based on the evidence and analysis above the Board finds the claim for SMC must be denied.  Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.












	(CONTINUED ON NEXT PAGE)
ORDER

An effective date earlier than February 25, 2005, for grant of service connection for diabetes mellitus is denied.

Reopening of the previously-denied claim of service connection for PTSD is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for renal cysts and/or lesions, to include incontinence, is denied.

Service connection for diplopia is denied.

Service connection for left ventricular hypertrophy is denied.

Entitlement to increased disability evaluations initially rated as 10 percent from February 25, 2005 to July 29, 2008; as 20 percent from July 29, 2008 to January 1, 2016; and as 10 percent from January 1, 2016 for diabetes mellitus is denied.

Special monthly compensation based on the need of aid and attendance of another person or at housebound rate is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


